In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00212-CR

NO. 09-09-00213-CR

 ____________________


SHAD LEE ROMERO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 07-01150, 07-01151  




MEMORANDUM OPINION


	Pursuant to plea bargain agreements, appellant Shad Lee Romero pled guilty to
unauthorized use of a vehicle and burglary of a habitation.  In each case, the trial court found
the evidence sufficient to find Romero guilty, but deferred further proceedings, placed
Romero on community supervision for five years, and assessed a fine of $500.  The State
subsequently filed a motion to revoke Romero's unadjudicated community supervision in
both cases.  Romero pled "true" in both cases to six violations of the conditions of his
community supervision.  In each case, the trial court found that Romero violated the
conditions of his community supervision and found him guilty.  In the unauthorized use of
a motor vehicle case, the trial court assessed punishment at two years of confinement in a
state jail facility, and in the burglary of a habitation case, the trial court assessed punishment
at twenty years of confinement.  The trial court ordered that the sentences were to run
concurrently. 
	Romero's appellate counsel filed briefs that present counsel's professional evaluation
of the records and conclude the appeals are frivolous.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 8, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.   We reviewed the appellate records, and we
agree with counsel's conclusion that no arguable issues support the appeals.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeals.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgments. (1)


	AFFIRMED.
							_________________________________
								   DAVID GAULTNEY          
							                        Justice     							
Submitted on February 9, 2010
Opinion Delivered February 17, 2010							
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.

1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.